I am unable to agree, except to a limited extent, with the rule of law as expressed in the first paragraph of syllabus of the majority opinion. Neither can I concur in the conclusion on the merits of the cause.
It is true that the county court may, in a proper case, reopen and examine the account of a former guardian at any time prior to termination of the guardianship. But the powers of the court in such case are regulated by the general statutes governing courts of record in the matter of modifying and vacating their orders and judgments (secs. 556-564, O. S. 1931).
The majority opinion depends upon the Higginbottom Case, holding in effect that section 1348, O. S. 1931, relating to reopening for further examination final accounts in decedents' estates, is by section 1474, O. S. 1931, 58 Okla. St. Ann. sec. 833, made applicable to guardians' accounts. In my opinion the Higginbottom Case is unsound, is not supported by authority, and is directly contrary to the decisions of the California courts and the courts of Montana and Idaho construing practically identical statutes. Re Guardianship of Cardwell,55 Cal. 137; In re Di Carlo's Estate (Cal.) 44 P.2d 562; In re Kostohris' Estate (Mont.) 29 P.2d 829; Luke v. Kettenbach (Idaho) 181, 705. Since our Probate Code comes from California, the interpretation placed thereon by the courts of that state should be persuasive, if not binding, upon us. See Woods v. Vann, 125 Okla. 121, 256 P. 918, 920, and cases there cited.
In my estimation it is more or less immaterial whether we say that section 1348 shall apply in guardianship cases. If it may be said to apply, the rights therein guaranteed to wards are not enlarged beyond the rights already accorded them under the general statutes, supra, authorizing courts of record to modify or vacate their own judgments for the causes in said statutes enumerated. The sections under consideration read as follows:
Section 1348:
"The settlement of the account and the allowance thereof by the court, or upon appeal, is conclusive against all persons in any way interested in the estate, saving, however, to all persons laboring under any legal disability their right to move for cause to reopen and examine the account, or to proceed by action against the executor or administrator, either individually or upon his bond, at any time before final distribution; and in any action brought by any person, the allowance and settlement of such account is prima facie evidence of its correctness."
Section 1474:
"All the proceedings under petition of guardians for sales of property of their wards, giving notice and the hearing of such petitions, granting and refusing an order of sale, directing the sale to be made at public or private sale, reselling the same property, return of sale and application for confirmation thereof, notice and hearing of such application, making orders, rejecting or confirming sales and reports of sales, ordering and making conveyances of property sold, accounting and the settlement of accounts must be had and made as provided and required by the provisions of law concerning the estates of decedents unless otherwise specially provided herein."
In my opinion, section 1474 clearly refers only to procedural matters and not to remedies, or to grounds upon which relief of any character may be sought. But if that section does make the provisions of section 1348 *Page 639 
applicable to guardianship cases, the ward still must "move for cause" to reopen the account, and the effect, therefore, is simply to recognize in the order rendered on accounting that degree of finality usually accorded the judgments of courts of record, and the exceptions thereto as fixed by statute in the matter of modification or vacation of such judgments by the courts rendering same.
An order settling the account of a guardian is appealable to the district court, Section 1397, O. S. 1931. The appeal must be taken in the time authorized by section 1400, O. S. 1931, and there is no extension of that time by reason of the disability of the minor. Campbell v. Hickory, 137 Okla. 235,278 P. 1088. Therefore, when an order on final accounting is unappealed from in the time fixed by law, the remedy of the ward to impeach the order is to show cause against the same in the manner provided by law. Section 1348 does not purport to set out or define the grounds upon which one under disability may seek modification or vacation of such order. Those grounds are found in sections 556 and 563, O. S. 1931, as aforesaid, and the time in which an infant may move to vacate is set out in subdivision 8 of said section 556, and in 563 also. These sections apply to all courts of record (section 564, O. S. 1931); and the county court is a court of record, and its judgments in probate are absolute, unless appealed from. Woods v. Vann, supra. On at least one occasion (Dunleavy v. Mayfield,56 Okla. 470, 155 P. 1145) this court has held that: "Generally an order of a county court approving the final report of a guardian is conclusive on both the guardian and the ward, and impervious to collateral attack as to all matters properly included in such report." Section 547. O. S. 1931, authorizing appeal by an infant within six months after attaining majority, does not apply to probate appeals from county court. Campbell v. Hickory, supra. When a judgment in probate is so allowed to become final it is binding and conclusive upon minors and adults alike, and their remedies are identical. The only difference lies in the limitation of time in which they may move against the judgment. An adult is limited by the time set out in the statutes, 556 et seq.; a minor may proceed at any time before he reaches the age of 22. There are exceptions, however, to the minor's right to move for vacation in county court, such as when that court loses jurisdiction after transfer of land at guardian's sale (see Campbell v. Hickory, supra), a matter with which we are not here concerned.
Here, three years after a guardian's final account had been settled by order of court, a succeeding guardian filed his petition in the guardianship case to vacate said order. The ground was fraud practiced upon the court by the former guardian when procuring the order approving final account. The burden to establish fraud in such case is not lessened because the one upon whom the burden falls happens to be an infant. My attention has been called to no decision to the contrary.
A proceeding of this character is a direct attack upon the order of the county court. Cravens v. Lowe, 117 Okla. 83,245 P. 50. But the minor must establish extraneous fraud, fraud collateral to the issues, and resulting directly in the entering of the judgment complained of. Stutsman v. Williams,87 Okla. 64, 209 P. 406; Ross v. Breene, 88 Okla. 37,211 P. 417; see, also, Calkin v. Wolcott, 182 Okla. 278, 77 P.2d 96. This rule applies alike to the judgments of all courts of record. The county court in vacating its orders and judgments is confined to the same statutes, section 556 et seq., as is the district court. Ozark Oil Co. v. Berryhill, 43 Okla. 523,143 P. 173. As said by the court in Hartford, etc., Co. v. Goldberg, 178 Okla. 75, 61 P.2d 704, when speaking of an order of settlement and distribution in county court, "The right of the county court to vacate said decree for extraneous fraud, or other reasons, has been recognized by this court upon compliance with sections 556-564, O. S. 1931," citing authorities. And this is in accord with the statement in the case In re Myers' Estate, 93 Okla. 143, 219 P. 943, that: "The Constitution and statutes creating and regulating county courts of this state provide for original jurisdicion in all probate and guardianship matters, and their orders and judgments have the same force and effect and are subject to the same procedure for correction as district courts."
The procedure and grounds for challenging a final order approving the account of a guardian should be limited and confined within sections 556-564, supra, and the decision in the Higginbottom Case should be restricted to that extent. That portion of the opinion in that case which seems to recognize, as between wards and adults, a different standard of pleading with respect to allegations of grounds for vacating judgments should be disapproved and overruled. The opinion there cites no authority for such assertion, and I am aware of none.
Under the majority opinion there is no finality to a judgment of the county court *Page 640 
approving a guardian's final account until the minor reaches his majority and a settlement is had with him. Successive attacks on the final account of a discharged and released guardian may be made by his successors, immediate or remote, so long as the ward is a minor. I can find no well-considered authority for such rule.
The true rule is expressed in 12 Rawle C. L. 1154, as follows:
"* * * But the final account is very different. The ward is then of age or represented by another guardian, the account is passed upon at a formal hearing of which all interested parties have notice, and the final state of the account between the ward and his guardian is judicially determined. This is a judgment of court, which becomes res judicata, and can only be reopened on such proof of fraud or gross mistake as would justify opening any other judgment."
The facts as revealed by the majority opinion do not constitute that character of fraud that would warrant the vacation of a judgment. They no more indicate fraud than they indicate on the part of the parties concerned a disposition to protect the interests of the wards. The most damaging criticism that can be offered against the particular investment mentioned is that it was unwise, and that fact appears only in retrospect. Loss arising from an investment of this character constitutes little, if any, evidence of extrinsic fraud.
It is noted that the majority opinion affirms the judgment and approves the surcharge on a different theory from that of the trial court. The trial court in his findings made this observation, "while this transaction looks bad from the evidence and the deductions therefrom, yet there is no direct evidence of intentional fraud"; the trial court found "the guardian was improvident and derelict in his duty to his wards in purchasing a dairy farm * * * as an investment"; that "he made no reasonable inquiry as to the value before purchase"; that "at the time of the purchase there had been no order entered by the county court authorizing or approving the purchase * * *" and "since he made such purchase at his own risk, he may be surcharged for his improvident handling of the estate of the wards."
It is further noted that the opinion contains certain statements of fact that were not in evidence, that is, no such facts were established in this case. A transcript of the evidence given in a federal court where the defendant herein was a party was introduced in this trial, and the defendant here testified differently to what he had said before the federal court, and the opinion here contains statements of fact obtained from testimony given in the federal proceedings.
I think that the judgment appealed from should be reversed.